Case 7:19-cr-00816-VB Document 28 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae eh yh ee ae me me ee wr Stet tt tH xX
UNITED STATES OF AMERICA
ORDER
Vv.
19 CR 816 (VB)
KSAON CRUTE, : 17 CR 110 (VB)
Defendant. ;
ae - weneeee - “x

A status conference in this matter is scheduled for September 14, 2020, at 9:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant, after consultation with counsel, waives his
right to be physically present and consents to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By August 31, 2020, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2, At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567 |

Dated: August 6, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
